Citation Nr: 1628955	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 1970 RO rating decision, which granted service connection for a right leg condition, but without any provision for compensation for a disability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which granted service connection for osteoarthritis, right knee, and assigned a 10 percent disability rating, effective March 27, 1996.  Subsequently, in a December 2005 rating decision, the RO found CUE in the previous March 2004 rating decision, and assigned a new effective date of October 25, 1996 for the grant of service connection for osteoarthritis of the right knee.  This appeal stems from the Veteran's disagreement with the effective date assigned for service connection for right knee osteoarthritis.  Jurisdiction was transferred to the New York, New York RO.

Several hearings have been held in this case, the first being a November 2007 Central Office hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which the Veteran provided limited testimony on his earlier effective date claim, even though it was not yet officially on appeal to the Board.  The Veteran also testified at an August 2009 Decision Review Officer (DRO) hearing.  Thereafter, in November 2010 another Central Office hearing was held before the undersigned AVLJ.  Transcripts of these proceedings are of record. 

In November 2010, at the most recent Board hearing, the Veteran provided additional evidence, comprised of lay statements and various medical journal articles, along with a waiver of RO initial consideration of the newly submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2015). 

In March 2008 and May 2011, the Board remanded the case for further development, and in July 2014, the Board found that there was no CUE in the June 1970 rating decision and granted an earlier effective date of February 23, 1995, for the award of service connection for a right knee disability.  In November 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision which found that the Board had failed to consider all favorable evidence in its decision in determining that there was no CUE in the 1970 rating decision and that portion of the Board decision was vacated.  The Secretary submitted a motion for reconsideration of the November 2015 Court Memorandum Decision, which was granted, and the Court issued a February 2016 Memorandum Decision which vacated the prior Memorandum Decision but again found that the Board had failed to consider all favorable evidence in connection with the CUE claim, and the CUE issue was remanded to the Board for readjudication.  Thus, the Board is limiting this decision to the CUE claim only as that was the only portion of the Board decision that was vacated.  This is why the issue is characterized as one for CUE only and not an earlier effective date.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's original claim was received in November 1969 and included a claim of service connection for a punji stake penetrating right leg injury.
 
2.  A June 1970 rating decision granted service connection for a wound, right leg with residuals of thrombophlebitis, and for other disabilities shown on the February 1970 VA examination. 

3.  The RO reasonably found that the weight of the evidence of record at the time of the June 1970 rating decision did not indicate that the Veteran had a right knee disability.

4.  The June 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The June 1970 RO rating decision that did not address service connection for a right knee disability when granting service connection for a wound, right leg with residuals of thrombophlebitis, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1970); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 are not applicable to CUE motions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable. 15 Vet. App. at 178-79. 

II.  Legal Criteria and Analysis

The Veteran seeks an effective date from November 1969, the date he filed his original claim for residuals of an in-service punji stake injury.  He argues that there was CUE in the June 1970 rating decision because the evidence was sufficient in 1970 to grant service connection for a right knee disability.  He maintains that the claim of service connection for a right knee disability was not addressed when discussing service connection for a right leg condition, and therefore, favorable evidence was not considered. 

The Board notes that a final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600 (2015).  The section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the June 1970 rating decision. 

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], ... [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

CUE is "the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The June 1970 rating decision, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2015). 

Regarding alleged error in the June 1970 decision, the Veteran states that in 1969 he submitted a claim of service connection for a right leg disability.  He asserts that the June 1970 rating decision contains CUE for not adjudicating service connection for his current right knee disability.  He asserts that due to this error, he was not awarded service connection for osteoarthritis of the right knee at an earlier date.

The Veteran's service treatment records show that in January 1969 he was treated for a penetrating wound to the right leg, caused by stepping onto a punji stick trap on January 4, 1969 near An Khe, Vietnam.  In February 1969, the Veteran attended physical therapy for exercises of the right knee.  This report shows that the examiner wrote "quads" in the report, which appears to relate to the knee exercises, since the quadriceps muscles are above the knee.  The Veteran continued to receive in-service treatment for his right leg through March 1969.  In the November 1969 Report of Medical History completed by the Veteran, he specifically denied ever having or having then "'trick' or locked knee."  He checked yes to having ever had or having then rheumatic fever, swollen or painful joints, mumps, dizziness or fainting spells, ear, nose or throat trouble, chronic or frequent colds, skin diseases, cramps in his legs, back trouble of any kind, foot trouble, car, train, sea, or air sickness, depression or excessive worry, and nervous trouble of any sort.  See item # 20.  In the physician's summary and elaboration of all pertinent data (the physician is asked to comment on all positive answers in items  20 through 38), he noted the scar on the right leg secondary to the punji stick and that there was no sequalae.  

The Veteran was discharged from service in November 1969.  At that time, the Veteran requested service connection for "PUNGI STAKE - Penetrating Right leg."  See VA Form 21-526, item # 6.  He also requested service connection for missing tooth, ring worm on hand and back, and stomach trouble.  Id.

A February 1970 VA examination report shows the Veteran complained of the right leg bothering him.  After examining the Veteran's right leg and noting scar, veins, and calf size, which was documented in the musculoskeletal portion of the examination, see item # 41, the examiner diagnosed the Veteran with a wound of the right leg, with residuals of thrombophlebitis of the right leg, see item # 46.  The February 1970 neuropsychiatric examination shows that the Veteran reported he had swelling of the right leg from undue exercise or walking and long standing on his feet.  The June 1970 rating decision granted service connection for wound, right leg, with residuals of thrombophlebitis (10 percent).    

The Board acknowledges that VA is required to "fully and sympathetically develop a veteran's claim to its optimum" and to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," regardless of how the claim is labeled by the veteran.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 1998); see also Clemons v. Shinseki, 23 Vet.App. 1, 3 (2009).  However, when examining whether a prior rating decision contains CUE, the question to be addressed is not whether the Veteran's claim could possibly have been construed to include a claim of entitlement to service connection for a right knee disability but whether, in not construing the claim in that manner, the regional office committed CUE.

While the Veteran was treated for right leg pain in service, this, on its own, does not constitute a claim for disability benefits or indicate that the Veteran had intended to apply for knee disability benefits at that time.  Cf. Clemons, 23 Vet. App. 7 (recognizing that intent of the claimant is critical to determining whether a claim is raised).  The Veteran specifically denied trick or locked knee at service discharge.  When the physician commented on the Report of Medical History, he did not address the right knee, but rather solely the injury the Veteran sustained from the punji stick.  The Veteran did not assert any knee problems on his November 1969 application for compensation benefits or at the February 1970 examination.  Even accepting that the Veteran may have believed at the time that a right knee complaint would be inferred, such a claim was not undebatably raised based on the evidence of record at the time of the June 1970 rating decision, and the failure of the RO to infer such a claim was not CUE.  

The Veteran's assertion that the June 1970 rating decision should have adjudicated a claim of service connection for a right knee disability is in essence a disagreement with the RO's weighing of the evidence and the factual determinations the RO reached at that time.  A disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  In other words, the Board cannot find that a claim for service connection for a right knee disability was undebatably raised at the time of the June 1970 rating decision.  Notably, the June 1970 rating decision granted the Veteran service connection for all disabilities found on the February 1970 VA examination, including for a wound, right leg, with residuals of thrombophlebitis and a skin condition of the feet.  The examiner did not document a right knee musculoskeletal disability in the examination report.

While the Veteran was treated for a right leg disability in service, this is insufficient to indicate that the RO was obligated to infer that the Veteran's claim for a right leg disability was meant to encompass the knee as well.  In the February 1969 consultation sheet, the examiner wrote that the Veteran was to do knee exercises.  In a separate entry, the examiner wrote "quads," which are muscles above the knee.  While the Veteran may have had knee pain in service, it was reasonable for the RO to rely on the findings of the February 1970 VA examination that no right knee disability was diagnosed.  Further, the Veteran himself specifically denied any trick or locked knee at service discharge, but had checked yes to multiple other symptoms listed in the Report of Medical History.  Therefore, the Veteran had put thought into his responses as to his medical history.  In the "Physician's summary" in the Report of Medical History, the examiner noted the residual scar from the punji stick without any notation pertaining to the right knee.  A notation of knee exercises in service with a subsequent denial by the Veteran of trick or locked knee at service discharge, a normal examination of the lower extremities at service discharge, the Veteran's characterization of the claim he was seeking benefits for in his application, and a February VA examination report, which did not show a right knee musculoskeletal disability does not compel a finding that the Veteran's claim for service connection for a right leg disability at the time of the June 1970 rating decision included one for a right knee musculoskeletal disability.  One must consider the other evidence of record, which showed that the Veteran's primary injury from the punji stick involved the muscles in his right thigh.  The conclusion one must reach to find CUE is that the RO should have undebatably considered a right knee disability at that time.  The Board cannot make that conclusion based on the evidence that existed at that time.  

The Board finds that at the time of the June 1970 rating decision, there was not a clearly raised claim of entitlement to service connection for a right knee disability, and it was reasonable for the RO to weigh the evidence of the February 1970 VA examination against the evidence in the Veteran's service treatment records in order to come to the conclusion that he did not have a current right knee disability related to his punji stick injury.  See Fugo, 6 Vet. App. 40; Crippen, 9 Vet. App. 412.  Again, the finding made by the adjudicator involved a weighing of evidence, which cannot constitute CUE.  To reiterate, the Veteran specifically denied trick or locked knee at service discharge.  The Veteran is in the best position to determine what pain and/or disabilities he is experiencing at service discharge.  As noted above, he checked yes to multiple other symptoms in the Report of Medical History but then took the time to check "no" when asked about trick or locked knee.  The punji injury was specifically addressed in the Report of Medical History, which did not include a notation related to the right knee.  See item # 39.  Thus, a reasonable adjudicator at the RO would not have been put on notice that the Veteran was seeking benefits for a right knee disability, and it was not CUE to rely on the evidence in existence at the time of the June 1970 rating decision in determining the scope of the Veteran's current right leg injury.

Therefore, the Board finds that the June 1970 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the June 1970 rating decision that did not award service connection for a right knee disability.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. 


ORDER

A June 1970 RO rating decision, which did not separately grant service connection for a right knee disability, is not clearly and unmistakably erroneous, and the motion to revise that decision is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


